Exhibit 10.12
APPENDIX I
TO THE NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2
Officers Supplemental Executive Retirement Program II
(Amended and Restated Effective as of January 1, 2011)
Appendix I to the Northrop Grumman Supplemental Plan 2 (the “Appendix”) is
hereby amended and restated effective as of January 1, 2011. This restatement
amends a prior version of the Appendix which was also effective January 1, 2011.

I.01   Purpose. The purpose of this Program is to give enhanced retirement
benefits to eligible officers of the Company.   I.02   Definitions and
Construction.

  (a)   Capitalized terms used in this Appendix that are not defined in this
Appendix or Article I of the Plan are taken from the Qualified Plans, and are
intended to have the same meaning.     (b)   “Cash Balance Program” means the
Northrop Grumman Corporation Cash Balance Program, or any successor thereto.    
(c)   Eligible Pay. Subject to paragraphs (1) through (3) below, Eligible Pay
will be based on the eligible pay a Participant would have under the Cash
Balance Program if (i) the Participant was eligible to participate in the Cash
Balance Program, (ii) there were no limits on eligible pay under the Cash
Balance Program under applicable limitations of the Code, including section
401(a)(17), and (iii) amounts deferred under the Northrop Grumman Deferred
Compensation Plan and the Northrop Grumman Savings Excess Plan counted as
eligible pay under the Cash Balance Program.

  (1)   If a Participant experiences a Termination of Employment before
December 31 or is hired after January 1 of any year, Eligible Pay for the year
in which the Participant’s Termination of Employment or date of hire occurs is
determined in accordance with the Standard Annualization Procedure in Article 2
of the Cash Balance Program.     (2)   The following shall not be considered as
Eligible Pay for purposes of determining the amount of any benefit under the
Program:

  (A)   any payment authorized by the Compensation Committee that is
(1) calculated pursuant to the method for determining a bonus amount under the
Annual Incentive Plan (AIP) for a given year, and (2) paid in lieu of such bonus
in the year prior to the year the bonus would otherwise be paid under the AIP,
and

 



--------------------------------------------------------------------------------



 



  (B)   any award payment under the Northrop Grumman Long-Term Incentive Cash
Plan.

  (3)   Eligible Pay shall include amounts earned after a Participant attains
age 65.

  (d)   Final Average Salary for any Plan Year is the Participant’s average
Eligible Pay for the highest three Plan Years in which the Participant was an
employee of an Affiliated Company.     (e)   Months of Benefit Service.

  (1)   Except as provided in (2) and (3) below, a Participant shall be credited
with a Month of Benefit Service for each month that would count as Credited
Service under the Cash Balance Program if the Participant was eligible to
participate in the Cash Balance Program.     (2)   Months of Benefit Service
will continue to be counted for a Participant until cessation of the
Participant’s status as an elected or appointed officer of the Company (except
as otherwise provided in Section I.04(f)).     (3)   Months of Benefit Service
shall not include any time that counts as service under any portion of a plan
spun out of the Company’s controlled group, if the service would no longer be
treated as benefit accrual service under the Cash Balance Program if the
Participant was eligible to participate in the Cash Balance Program.     (4)  
Months of Benefit Service shall continue to be earned after a Participant has
attained age 65.

  (f)   Benefits are calculated without regard to the limits in sections
401(a)(17) and 415 of the Code.

I.03   Eligibility. Eligibility for benefits under this Program is limited to
the elected or appointed officers of the Company hired or rehired after
June 2008 and on or before December 31, 2009 and designated for participation in
the Program by the Vice President, Compensation, Benefits & International (as
such title may be modified from time to time).   I.04   Benefit Amount.

  (a)   A Participant’s annual Normal Retirement Benefit under this Program
equals the sum of (1) through (3) below, subject to the limit described in
Section I.05:

  (1)   2.0% x Final Average Salary x Months of Benefit Service up to 120 months
÷ 12

- 2 -



--------------------------------------------------------------------------------



 



  (2)   1.5% x Final Average Salary x Months of Benefit Service in excess of
120 months up to 240 months ÷ 12     (3)   1.0% x Final Average Salary x Months
of Benefit Service in excess of 240 months up to 540 months ÷ 12

  (b)   The total benefit payable is a straight life annuity commencing at age
65, assuming an annual benefit equal to the gross benefit under (a). The form of
benefit and timing of commencement will be determined under Section I.06.    
(c)   If a Participant’s benefit is paid under this Program before age 65, the
benefit will be adjusted as follows. The Early Retirement Benefit is a monthly
benefit equal to the Normal Retirement Benefit reduced by the lesser of:

  (1)   1/12th of 2.5% for each calendar month the payment of benefits begins
before age 65; or     (2)   2.5% for each benefit point less than 85 where the
Participant’s benefit points (truncated to reach a whole number) equal the sum
of:

  (A)   his or her age (computed to the nearest 1/12th of a year) at the annuity
starting date, and     (B)   1/12th of his or her Months of Benefit Service
(also computed to the nearest 1/12th of a year) as of the date his or her
employment terminated.

  (d)   Except as provided otherwise in this Appendix I, no benefit will be paid
under this Program if a Participant experiences a Termination of Employment
before (1) attaining age 55 and completing 120 Months of Benefit Service, or
(2) attaining age 65 and completing 60 Months of Benefit Service.     (e)   A
Participant shall be entitled to benefits notwithstanding the Participant’s
failure to meet the requirements of Section I.04(d) if the following
requirements are satisfied:

  (1)   the Participant has been involuntarily terminated or terminated due to
the divestiture of his business unit;     (2)   the Participant has reached age
53 and completed 10 years of early retirement eligibility service, or has
accumulated 75 points, as of the date of termination, all as determined under
the terms of the Northrop Grumman Pension Plan (assuming the Participant were
eligible to participate in such plan); and     (3)   the Participant is actively
accruing benefits under the Program as of the date of termination.

- 3 -



--------------------------------------------------------------------------------



 



      If a Participant receives a notice of an involuntary termination and then
transfers to another related entity instead of being involuntarily terminated,
the Participant will not qualify for vesting under this subsection (e). If an
involuntarily terminated Participant is rehired by the Company, vesting under
this subsection (e) would not apply unless the Participant is subsequently
terminated and meets the requirements described above.         All benefits
payable pursuant to this subsection (e) shall be subject to reduction for early
retirement as applicable under Section I.04(c).     (f)   The rules set forth in
this Section I.04(f) shall apply in the event a Participant ceases to satisfy
the eligibility requirements of Section I.03 (the “eligibility requirements”)
because the Participant is no longer an elected or appointed officer of the
Company:

  (1)   for purposes of calculating the Participant’s benefit amount pursuant to
Section I.04(a), “Eligible Pay” and “Months of Benefit Service” shall not
reflect amounts paid or service on or after the date the Participant ceases to
satisfy the eligibility requirements, except that in the event the Participant
subsequently satisfies the eligibility requirements, “Eligible Pay” and “Months
of Benefit Service” shall reflect all pay and past service to the extent
consistent with the terms of this Program in effect for newly eligible employees
at the time the Participant satisfies the eligibility requirements for the
second time;     (2)   for purposes of applying the 60% limitation pursuant to
Section I.05, “Eligible Pay” shall include amounts paid on or after the date the
Participant ceases to satisfy the eligibility requirements;     (3)   for
purposes of applying Sections I.04(d) and I.04(e), service on or after the date
the Participant ceases to satisfy the eligibility requirements shall continue to
count as service;     (4)   for purposes of applying the reduction for early
retirement pursuant to Section I.04(c), service on or after the date the
Participant ceases to satisfy the eligibility requirements shall continue to
count as service.

  (g)   If a Participant experiences a Termination of Employment after earning
at least three Years of Vesting Service and is not vested in benefits under the
Program under subsection (d), (e), or (f) above, he shall be entitled to a
benefit equal to the benefit he would have received had he participated in the
Cash Balance Program from his date of hire to the date of his Termination of
Employment and if there were no Code limits on compensation or benefits under
the Cash Balance Program. This benefit will be payable in accordance with
Section I.06. Any Participant entitled to a benefit under this subsection
(g) shall not be entitled to a benefit under subsection (a).

- 4 -



--------------------------------------------------------------------------------



 



I.05   Benefit Limit. A Participant’s total accrued benefits under all defined
benefit retirement plans, programs, and arrangements maintained by the
Affiliated Companies, whether qualified or nonqualified (but not contributory or
defined contribution plans, programs, or arrangements) in which he or she
participates, including the benefit accrued under Section I.04, may not exceed
60% of his or her Final Average Salary. If this limit is exceeded, the
Participant’s benefit accrued under this Program will be reduced to the extent
necessary to satisfy the limit.

  (a)   The Participant’s Final Average Salary will be reduced for early
retirement applying the factors in Sections I.04(c) and I.09.     (b)   The
limit in this subsection may not be exceeded even after the benefits under this
Program have been enhanced under any Special Agreements.

I.06   Payment of Benefits. Benefits will be paid in accordance with Appendix 2.
  I.07   Death Benefits. Any payments to be made upon the death of a Participant
shall be determined under and distributed in accordance with Appendix 2.   I.08
  Individual Arrangements. This Section applies to a Participant who has an
individually-negotiated arrangement with the Company for supplemental retirement
pension benefits. Notwithstanding any other provision to the contrary, this
Section does not apply to any individually-negotiated arrangements between a
Participant and the Company concerning severance payments.

  (a)   This Section is intended to coordinate the benefits under this Program
with those of any individually-negotiated arrangement. Participants with such
arrangements will be paid the better of the benefits under the arrangement or
under Sections I.04 or I.07 (as limited by I.05).     (b)   In no case will
duplicate benefits be paid under this Program and such an individual
arrangement. Any payments under this Program will be counted toward the
Company’s obligations under an individual arrangement, and vice-versa.     (c)  
If the benefit under an individually-negotiated arrangement exceeds the one
payable under this Program, then the individual benefit will be substituted as
the benefit payable under this Program (even if it exceeds the limit under
I.05).     (d)   To determine which benefit is greater, all benefits will be
compared, subject to adjustment for early retirement using the applicable
factors and methodologies under Section I.04(c).     (e)   For purposes of (d),
the individually-negotiated benefit will be determined in accordance with all of
its terms and conditions. Nothing in this Section is meant to alter any of those
terms and conditions.     (f)   This Section does not apply to the Special
Agreements.

- 5 -



--------------------------------------------------------------------------------



 



I.09   Actuarial Assumptions. The following defined terms and actuarial
assumptions will be used to the extent necessary under Sections I.05 and I.08 to
convert benefits to straight life annuity form commencing upon the Participant
reaching age 65:       Interest: Five percent (5%)       Mortality: The
applicable mortality table which would be used to calculate a lump sum
           value for the benefit under the Qualified Plans.       Increase in
Code Section 415 Limit: 2.8% per year.       Variable Unit Values: Variable Unit
Values are presumed not to increase for future
          periods after commencement of benefit.   I.10   Forfeiture of
Benefits. Notwithstanding any other provision of this Program, this Section
applies to a Participant’s total accrued benefit under this Program earned after
2010.

  (a)   Determination of a Forfeiture Event. The Compensation Committee or its
delegate will, in its sole discretion, determine whether a Forfeiture Event (as
defined in subsection (b)) has occurred; provided that no Forfeiture Event shall
be incurred by a Participant who has a termination of employment due to
mandatory retirement pursuant to Company policy. Such a determination may be
made by the Compensation Committee or its delegate for up to one year following
the date that the Compensation Committee has actual knowledge of the
circumstances that could constitute a Forfeiture Event.     (b)   Forfeiture
Event Defined. A “Forfeiture Event” means that, while employed by any of the
Affiliated Companies or at any time in the two year period immediately following
the Participant’s last day of employment by one of the Affiliated Companies, the
Participant, either directly or indirectly through any other person, is employed
by, renders services (as a director, consultant or otherwise) to, has any
ownership interest in, or otherwise participates in the financing, operation,
management or control of, any business that is then in competition with the
business of any of the Affiliated Companies. A Participant will not, however, be
considered to have incurred a Forfeiture Event solely by reason of owning up to
(and not more than) two percent (2%) of any class of capital stock of a
corporation that is registered under the Securities Exchange Act of 1934.

- 6 -



--------------------------------------------------------------------------------



 



  (c)   Forfeiture of Benefits.

  (1)   If the Compensation Committee or its delegate determines that a
Forfeiture Event has occurred, the relevant Participant may forfeit up to 100%
of his or her total accrued benefit under this Program earned after 2010. The
amount forfeited, if any, will be determined by the Compensation Committee or
its delegate in its sole discretion, and may consist of all or a portion of the
Program benefits earned after 2010 and not yet paid.     (2)   Program benefits
earned by a Participant after 2010 shall be deemed to constitute a proportionate
share of each payment of benefits for purposes of determining the portion of
each such payment to be forfeited under subsection (1).     (3)   Any forfeiture
pursuant to this Section will also apply with respect to survivor benefits or
benefits assigned under a Qualified Domestic Relations Order.

  (d)   Coordination with 60% Benefit Limit. For purposes of applying the 60% of
Final Average Salary benefit limit of Section I.05, or any other similar
provision in other plans, programs and arrangements of the Affiliated Companies,
such benefit limit will be applied as if no forfeiture occurred under this
Section I.10.     (e)   Notice and Claims Procedure.

  (1)   The Company will provide timely notice to any Participant who incurs a
forfeiture pursuant to this Section I.10. Any delay by the Company in providing
such notice will not otherwise affect the amount or timing of any forfeiture
determined by the Compensation Committee or its delegate.     (2)   The
procedures set forth in the Company’s standardized Northrop Grumman Nonqualified
Plans Claims and Appeals Procedures (“Claims Procedures”) will apply to any
claims and appeals arising out of or related to any forfeiture under this
Section I.10, except as provided below:

  (A)   The Compensation Committee, or its delegate, will serve in place of the
designated decision-makers on any such claims and appeals.     (B)   After a
claimant has exhausted his remedies under the Claims Procedures, including the
appeal stage, the claimant forgoes any right to file a civil action under ERISA
section 502(a), but instead may present any claims arising out of or related to
any forfeiture under this Section I.10 to final and binding arbitration in the
manner described below:

  (i)   A claimant must file a demand for arbitration no later than one year
following a final decision on the appeal under the

- 7 -



--------------------------------------------------------------------------------



 



      Claims Procedures. After such period, no claim for arbitration may be
filed, and the decision becomes final. A claimant must deliver a demand for
arbitration to the Company’s General Counsel.     (ii)   Any claims presented
shall be settled by arbitration consistent with the Federal Arbitration Act, and
consistent with the then-current Arbitration Rules and Procedures for Employment
Disputes, or equivalent, established by JAMS, a provider of private dispute
resolution services.     (iii)   The parties will confer to identify a mutually
acceptable arbitrator. If the parties are unable to agree on an arbitrator, the
parties will request a list of proposed arbitrators from JAMS and:

  (a)   If there is an arbitrator on the list acceptable to both parties, that
person will be selected. If there is more than one arbitrator on the list
acceptable to both parties, each party will rank each arbitrator in order of
preference, and the arbitrator with the highest combined ranking will be
selected.     (b)   If there is no arbitrator acceptable to both parties on the
list, the parties will alternately strike names from the list until only one
name remains, who will be selected.

  (iv)   The fees and expenses of the arbitrator will be borne equally by the
claimant and the Company. Each side will be entitled to use a representative,
including an attorney, at the arbitration. Each side will bear its own
deposition, witness, expert, attorneys’ fees, and other expenses to the same
extent as if the matter were being heard in court. If, however, any party
prevails on a claim, which (if brought in court) affords the prevailing party
attorneys’ fees and/or costs, then the arbitrator may award reasonable fees
and/or costs to the prevailing party to the same extent as would apply in court.
The arbitrator will resolve any dispute as to who is the prevailing party and as
to the reasonableness of any fee or cost.     (v)   The arbitrator will take
into account all comments, documents, records, other information, arguments, and
theories submitted by the claimant relating to the claim, or considered by the
Compensation Committee or its delegate relating to the claim, but only to the
extent that it was

- 8 -



--------------------------------------------------------------------------------



 



      previously provided as part of the initial decision or appeal request on
the claim.         The arbitrator may grant a claimant’s claim only if the
arbitrator determines it is justified based on: (a) the Compensation Committee,
or its delegate erred upon an issue of law in the appeal request, or (b) the
Compensation Committee’s, or its delegate’s, findings of fact during the appeal
process were not supported by the evidence.     (vi)   The arbitrator shall
issue a written opinion to the parties stating the essential findings and
conclusions upon which the arbitrator’s award is based. The decision of the
arbitrator will be final and binding upon the claimant and the Company. A
reviewing court may only confirm, correct, or vacate an award in accordance with
the standards set forth in the Federal Arbitration Act, 9 U.S.C. §§ 1-16.    
(vii)   In the event any court finds any portion of this procedure to be
unenforceable, the unenforceable section(s) or provision(s) will be severed from
the rest, and the remaining section(s) or provisions(s) will be otherwise
enforced as written.

  (f)   Application. Should a Forfeiture Event occur, this Section I.10 is in
addition to, and does not in any way limit, any other right or remedy of the
Affiliated Companies, at law or otherwise, in connection with such Forfeiture
Event.

I.11   TASC Participants. Participants who are actively employed in a TASC
Entity: 254 or 255 on the date the entities are transferred to an unrelated
buyer (“TASC Closing Date”) will be 100% vested in their benefit determined
under Section I.04(a), (b) and (c) of the Program on the TASC Closing Date. No
pay or service after the TASC Closing Date will count for purposes of
determining the amount of such a Participant’s benefit under the Program. If the
TASC Closing Date occurs before 2010, the TASC Closing Date shall be deemed to
be January 1, 2010 for purposes of determining the rights of Participants.  
I.12   Special Rules for Certain Participants. The Vice President, Compensation,
Benefits & International (as such title may be modified from time to time) may
designate certain Participants who were rehired in 2009 as subject to the
following special rules notwithstanding anything in the Program to the contrary.

  (a)   Service Credit. For vesting and benefit accrual purposes, the
Participant will be credited with Months of Benefit Service from the
Participant’s original date of hire through the Participant’s original
termination date and from the Participant’s rehire date through December 31,
2010. After 2010, for vesting and benefit accrual purposes, the Participant will
be credited with Months of Benefit Service

- 9 -



--------------------------------------------------------------------------------



 



      in accordance with the terms of the Program. The Participant’s rehire date
will be considered the Participant’s date of hire for purposes of
Section I.04(g).     (b)   Benefit Amount. The amount of the Participant’s
benefit under the Program will be reduced by all benefits accrued as of
December 31, 2010 under Company qualified and nonqualified defined benefit
retirement plans. Offset procedures shall follow those established in
Section G.05(c) of Appendix G.

I.13   Transfer of Liabilities to HII. Northrop Grumman Corporation distributed
its interest in Huntington Ingalls Industries, Inc. (“HII”) to its shareholders
on March 31, 2011 (the “HII Distribution Date”). Pursuant to an agreement
between Northrop Grumman Corporation and HII, on the HII Distribution Date
certain employees and former employees of HII ceased to participate in the
Program and the liabilities for these participants’ benefits under the Program
were transferred to HII. On and after the HII Distribution Date, the Company and
the Program, and any successors thereto, shall have no further obligation or
liability to any such participant with respect to any benefit, amount, or right
due under the Program.

*   *   *
                     IN WITNESS WHEREOF, this Amendment and Restatement is
hereby executed by a duly authorized officer on this 27th day of June, 2011.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Debora L. Catsavas       Debora L. Catsavas      Vice President,
Compensation,
Benefits & International   

- 10 -